                       Case 20-12822      Doc 106     Filed 04/09/20   Page 1 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                      (Baltimore Division)

In re:                                               *

THE LAW OFFICES OF
JONATHAN S RESNICK, PLLC                             *          Case No: 20-14188-NVA

         Debtor                                      *

*      *      *          *        *      *       *   *          *      *      *      *      *
In re:

THE LAW OFFICES OF                                   *          Case No: 20-12822-NVA
JONATHAN S. RESNICK, LLC                                                 (Chapter 11)
                                                     *
         Debtor
                                                     *

         *    *           *        *      *      *       *     *       *     *       *      *

In re:                                               *

THE LAW OFFICES OF                                   *          Case No: 20-12820-NVA
PERRY A. RESNICK, LLC                                                    (Chapter 11)
                                                     *
         Debtor
                                                     *

         *    *           *        *      *      *       *     *       *     *       *      *

     EMERGENCY MOTION FOR ORDER AUTHORIZING KRUNCHCASH, LLC’S
 INSPECTION OF RECORDS AND INVENTORY REGARDING DEBTORS’ CASES; AND
              DIRECTING DEBTORS TO IMMEDIATELY PROVIDE
                    ACCOUNTING OF IOLTA ACCOUNTS
                  KrunchCash, LLC, by counsel, files this Emergency Motion for Order

Authorizing KrunchCash, LLC’s Inspection of Records and Inventory Regarding Debtors’

Cases; and Directing Debtors to Immediately Provide Accounting of IOLTA Accounts (the

“Motion”), and states:

                  1.         On April 2, 2020, 2020, KrunchCash, LLC (“KrunchCash”) filed its

Emergency Motion to Dismiss Chapter 11 Cases [20-12822 Dkt. # 91; 20-12820 Dkt. # 47] (the

“Motion to Dismiss”) in the cases of The Law Offices of Jonathan S. Resnick, LLC (the “LLC
                        Case 20-12822      Doc 106       Filed 04/09/20        Page 2 of 9




Debtor”) and The Law Offices of Perry A. Resnick, LLC (the “PAR Debtor”).1 KrunchCash

requested that the Court enter an order on an emergency basis dismissing the above-captioned

bankruptcy cases.

                   2.        Zvi Guttman, Esq. (the “Trustee”) is the chapter 11 trustee appointed in

the LLC Debtor and PAR Debtor’s cases.

                   3.        At the time that KrunchCash filed its Motion to Dismiss, The Law Offices

of Jonathan S. Resnick, PLLC (the “PLLC Debtor,” and together with the LLC Debtor and the

PAR Debtor, the “Debtors”) had been removed from these proceedings after the Debtor indicated

to this Court that the PLLC Debtor had no assets and was not intended to be included on the

voluntary petition for the LLC Debtor. When the PLLC Debtor clarified that it was not a

chapter 11 debtor-in-possession, the Circuit Court for Baltimore City (the “State Court”)

immediately entered an order appointing Patricia Jefferson, Esq. (the “Receiver”) as receiver of

the PLLC Debtor and until the filing of the PLLC Debtor’s instant chapter 11 case, the Receiver

was in control of the PLLC Debtor’s assets and affairs.

                   4.        Both the LLC Debtor’s landlord and the Office of the United States

Trustee have filed oppositions to the Motion to Dismiss. The landlord, Beacham Square, LLC,

has included many misrepresentations of fact in its opposition, which KrunchCash intends to

address at a later time to correct the record before this Court.

                   5.        KrunchCash has consistently maintained, since the beginning of these

cases, that all three Debtors should be under the control of a single person, for the reasons set

forth at the hearing (the “Hearing”) before this Court on March 27, 2020, with respect to various

cash collateral and wage motions that were denied by the Court when it directed the appointment

of a chapter 11 trustee in the LLC Debtor and PAR Debtor’s cases following the Hearing. The

Motion to Dismiss was motivated by KrunchCash’s desire to have all three entities under the

control of the Receiver following a dismissal of the LLC Debtor and PAR Debtor’s cases, since


        1
           Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to such terms in
the Motion to Dismiss.


Error! No document variable supplied.3                     -2-
                        Case 20-12822      Doc 106     Filed 04/09/20     Page 3 of 9




the Receiver has been actively engaged in tireless efforts for the past month, trying to disentangle

the mess created by Jonathan Resnick, Esq. (“Resnick”) and his attempts to hide assets amongst

the three entities. KrunchCash continues to believe that the Receiver should be in control of all

three estates.

                   6.        When the PLLC Debtor filed its petition this week, notwithstanding the

fact that it was under the control of the Receiver, it continued the quagmire that was created

years ago when the Debtors started moving assets around and failing to observe corporate

formalities in an attempt to shield assets from KrunchCash and other creditors. The various

wrongdoings were set forth in the evidence presented at the Hearing, along with affidavits

submitted by Jeffrey Hackman (CFO of KrunchCash); the Receiver; and former Debtors’

employee Yvonne “Bonnie” Norfolk, which affidavits are incorporated herein and attached as

Exhibit A.

                   7.        Now that the PLLC Debtor is a debtor-in-possession, it is no longer under

the control of the Receiver or the oversight of the State Court. Rather, the PLLC Debtor is

enjoying unfettered access to the books and records maintained at the law offices identified as

being the law offices of the LLC Debtor and the PAR Debtor, as well as the bank accounts

holding the funds generated from Jonathan Resnick’s practice of law, which KrunchCash

maintains are all proceeds belonging to the PLLC Debtor for the reasons set forth at the Hearing.

                   8.        Upon information and belief, as well as statements made by Debtors’

counsel, the PLLC Debtor may consent to appointment of a chapter 11 trustee in its case, but that

has not yet happened. While the Trustee currently has control over the LLC Debtor and PAR

Debtor’s assets and operations, it was shown at the Hearing that all bank accounts are held in the

PLLC Debtor’s Employee Identification Number, all taxes are paid through the PLLC Debtor,

and as of 2016, Resnick moved all operations into the PLLC Debtor. See, attached Affidavits.

                   9.        Thus, despite this Court’s finding that Debtors were unwilling to follow

corporate formalities, since the Trustee is not the appointed trustee of the PLLC Debtor at this

time, Resnick has successfully regained control of millions of dollars of assets and all operations


Error! No document variable supplied.3                   -3-
                      Case 20-12822         Doc 106     Filed 04/09/20      Page 4 of 9




of his law firm despite having had two courts now find that either a receiver or trustee needed to

be placed in charge of the Debtors’ estates. KrunchCash has discussed with the Trustee whether

he could secure all assets and estate property at the office building of the Debtors, but

understandably the Trustee cannot take possession of assets or operations other than that of the

LLC Debtor or PAR Debtor, and thus is hesitant to take any action that could violate the

automatic stay protections afforded to the PLLC Debtor.

                   10.       This unfettered control poses a real risk of loss to the Debtors’ estates.

Resnick has shown that he will misuse IOLTA account funds to pay his own expenses and even

subject those funds to a lien in favor of a creditor. See, IOLTA February 2020 Bank Statement,

attached hereto as Exhibit B. As admitted into evidence at the Hearing, the attached IOLTA

bank statement reflects that expenses were improperly paid out of the IOLTA account, and the

Debtors’ chief financial officer, David Cohen, testified that the IOLTA account was used as

collateral for a lien to a creditor named Kim Thoa.

                   11.       KrunchCash appreciates that the Court and all parties involved are

experiencing limited capabilities due to the Covid-19 pandemic, and thus seeks to limit the relief

requested herein only to that relief which is absolutely necessary to preserve assets for all

creditors of the Debtors. It also seeks to limit relief to that relief that can be obtained without

violation of the current “stay home” order entered with respect to Maryland residents.

                   12.       To that end, KrunchCash seeks an order authorizing it to have physical

access to the Debtors’ books and records located at the premises of 3665 Old Court Road,

Pikesville, MD 21208, as well as to any electronic records that evidence information regarding

the Debtors’ clients’ non-privileged information, for the limited purpose of creating an inventory

of the Debtors’ cases. Creating such an inventory will ensure that Resnick or his associates do

not remove any assets of any of the Debtors’ estates, and will also enable the Trustee or any

subsequently-appointed trustee to identify and recover any earned fees or other assets that might

have been removed during the time wherein there was no oversight of the PLLC Debtor.




Error! No document variable supplied.3                    -4-
                      Case 20-12822        Doc 106     Filed 04/09/20     Page 5 of 9




                   13.       KrunchCash will bear the cost of the collection of records and creation of

an inventory, and will provide a copy of the inventory with the UST, the Trustee, and any

appointed chapter 11 trustee in the PLLC Debtor’s case. Furthermore, KrunchCash’s access to

records and production of an inventory will not interfere with any actions taken by the Trustee,

nor will it in any way interfere with any rights that the PLLC Debtor currently enjoys. In fact,

KrunchCash’s loan documents entitle it to an inspection of the Debtor’s books and records. See,

i.e., Guaranty and Security Agreement with PAR Debtor and with PLLC and LLC Debtors,

attached collectively as Exhibit C.

                   14.       In an attempt to narrowly-tailor the relief requested, KrunchCash will

agree not to intentionally access any information, books or records, other than to obtain, for each

case being handled by the Debtors:

              a. Client name

              b. Date of loss

              c. Liability Carrier Name and Claim Number

              d. PIP Carrier Name and Claim Number

              e. Status (i.e., active settlement, active litigation, settled (A/R))

                   15.       There is no danger of KrunchCash accessing attorney-client privileged

information, because the information it seeks has already been provided to insurance companies

and other third parties by Resnick and his agents, and thus there is no privilege as to this

information. Indeed, many of these cases have been publicly-filed. If the Court deems it

appropriate, KrunchCash will agree to enter into a claw-back agreement with both the Trustee

and the PLLC Debtor to the extent that any privileged information is inadvertently accessed,

although the likelihood of that happening is extremely low.

                   16.       Furthermore, due to the Debtors’ and Resnick’s repeated IOLTA account

violations, coupled with Cohen’s testimony that there are $800,000 in receivables that hadn’t yet

been deposited into any Debtors’ accounts as of the Hearing, it is necessary for the PLLC Debtor

to produce any accounting of its bank accounts for the past 45 days, and specifically as to any


Error! No document variable supplied.3                   -5-
                      Case 20-12822        Doc 106      Filed 04/09/20     Page 6 of 9




IOLTA accounts that bear the Debtors’ EIN or that were created in connection with any case

handled by the Debtors.

                   17.       KrunchCash seeks an accounting of all IOLTA accounts, including: (1)

bank account number and where held; (2) name on each account; (3) EIN associated with each

account; (4) daily balance in each account as of March 1, 2020 through the present; and (5)

information as to all deposits and withdrawals in each account, including payee identification

and amount of each transaction.

                   18.       Finally, to the extent that the PLLC Debtor consents to appointment

immediately of a chapter 11 trustee, KrunchCash will withdraw its pending Motion to Dismiss.

                   19.       KrunchCash requests the relief herein not only to protect its own

collateral, but to ensure that all parties involved in these cases do not suffer any loss due to the

PLLC Debtor, and Resnick, having unfettered control over property while just days ago, it was

subject to the absolute control and authority of a court-appointed receiver.

                   20.       KrunchCash has reached out to both counsel for the Debtors and the

Trustee regarding the relief requested, in an attempt to see if a consensual resolution could be

reached. Upon information and belief, the Trustee is unable to review messages during the

holiday weekend that started on April 8, 2020, and Debtors’ counsel declined to consent to the

relief although it is unclear whether Debtors will expressly object to the relief sought. Thus,

given the emergency nature of the relief requested, KrunchCash determined it was appropriate

and prudent to file the instant motion immediately, with the hope that either the Debtors and/or

the Trustee may ultimately consent to the relief requested.

                   21.       A motion to shorten time to respond to this Motion is being filed

contemporaneously herewith, due to the emergency basis of this relief requested.

                   22.       Notice of this Motion has been given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) those parties

who have filed a notice of appearance and request for service of pleadings in this case pursuant

to Fed.R.Bankr.P. 2002; (c) the Debtors; and (d) the Trustee. KrunchCash requests that the


Error! No document variable supplied.3                   -6-
                      Case 20-12822        Doc 106     Filed 04/09/20     Page 7 of 9




notices set forth in this paragraph be deemed adequate and complete under the circumstances and

that any further notice of the Motion or of the relief requested herein be dispensed with and

waived.

                   WHEREFORE, the Debtor requests that this Court enter an Order:

                   A.        Authorizing KrunchCash, LLC, to access the Debtors’ books and records

for the purpose of creating an inventory of cases handled by the Debtors, with limitations as set

forth in the proposed order filed herewith.

                   B.        Directing each Debtor to provide an accounting, within three (3) business

days, of any and all IOLTA accounts associated with any Debtor, including: (1) bank account

number and where held; (2) name on each account; (3) EIN associated with each account; (4)

daily balance in each account as of March 1, 2020 through the present; and (5) information as to

all deposits and withdrawals in each account, including payee identification and amount of each

transaction.

                   C.        Granting such other and further relief as this Court deems just and

appropriate.



                                                           /s/ Catherine K. Hopkin
                                                           Catherine Keller Hopkin, 28257
                                                           Yumkas, Vidmar, Sweeney & Mulrenin LLC
                                                           185 Admiral Cochrane Drive, Suite 130
                                                           Annapolis, Maryland 21401
                                                           (443) 569-0788
                                                           chopkin@yvslaw.com

                                                           /s/ Gabriel Berg
                                                           Gabriel Berg, admitted pro hac vice
                                                           Kennedy Berg LLP
                                                           401 Broadway, Suite 1900
                                                           New York, New York 10013
                                                           (212) 899-3400
                                                           gberg@kennedyberg.com

                                                           Counsel for KrunchCash, LLC




Error! No document variable supplied.3                   -7-
                      Case 20-12822        Doc 106   Filed 04/09/20     Page 8 of 9




                                         CERTIFICATE OF SERVICE
                   I hereby certify that on the 9th day of April 2020, notice of the foregoing Motion
was served by CM/ECF on those parties listed on the docket as being entitled to such electronic
notices, which parties are identified on the attached service list.



                                                               /s/ Catherine K. Hopkin
                                                        Catherine Keller Hopkin




Error! No document variable supplied.3                 -8-
                                Case 20-12822       Doc 106       Filed 04/09/20         Page 9 of 9


The following parties received
CM/ECF notice of the filing:



Alan M. Grochal, Esquire                                                                    Catherine Keller Hopkin, Esquire
                                             Richard J. Hackerman, Esquire
(agrochal@tydingslaw.com)                                                                   (chopkin@yvslaw.com)
                                             (richard@richardhackerman.com)
Counsel for Beacham Square, Inc.                                                            Counsel for KrunchCash, LLC
                                             Counsel for Fallstaff Capital Corporation
Tydings and Rosenberg                                                                       Yumkas, Vidmar, Sweeney & Mulrenin
                                             3635 Old Court Road, Suite 208
1 East Pratt Street, Suite 901                                                              10211 Wincopin Circle, Suite 500
                                             Baltimore, Maryland 21208
Baltimore, Maryland 21202                                                                   Columbia, Maryland 21044

                                                                                            Craig Palik, Esquire
Patricia B. Jefferson, Esquire               Katherine A. Levin, Esquire                    (cpalik@mhlawyers.com)
(pjefferson@milesstockbridge.com)            (katherine.a.levin@usdoj.gov)                  Counsel for Debtor
Miles & Stockbridge P.C.                     Office of the U.S. Trustee                     McNamee Hosea PA
100 Light Street, 10th Floor                 101 West Lombard Street, Suite 2625            6411 Ivy Lane, Suite 200
Baltimore, Maryland 21202                    Baltimore, Maryland 21201                      Greenbelt, Maryland 20770

                                             Maurice Belmont VerStandig, Esquire            Zvi Guttman
US Trustee – Baltimore                       (mac@mbvesq.com)
                                                                                            (zvi@zviguttman.com)
(ustpregion04.ba.ecf@usdoj.gov)              Counsel for Debtor                             The Law Offices of Zvi Guttman, P.A.
101 West Lombard Street, Suite 2625          The VerStandig Law Firm, LLC                   P.O. Box 32308
Baltimore, Maryland 21201                    9812 Falls Road, #114-160
                                                                                            Baltimore, MD 21282
                                             Potomac, Maryland 20854


The following parties received a copy
of the filing by first class mail, postage
prepaid:




Gabriel Berg
KENNEDY BERG LLP
401 Broadway Suite 1900
New York, NY 10013
